i          i      i                                                                                i        i        i




                                     MEMORANDUM OPINION

                                              No. 04-09-00277-CV

                 IN THE INTEREST OF A.A.F.G., H.C.Q., and A.G.Q., Children,1

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-PA-00890
                             Honorable John D. Gabriel, Judge Presiding2

Opinion by:       Marialyn Barnard, Justice

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 23, 2009

AFFIRMED

           This is an accelerated appeal from the trial court’s order terminating Adam Q.’s parental

rights to his children, H.C.Q. and A.G.Q.3 We affirm.




           1
          … Though A.A.F.G. is included in the style of this appeal, appellant Adam Q. is not the father of A.A.F.G.,
and the court’s judgment of termination as to A.A.F.G. forms no part of this appeal.

           2
         … The “Order of Termination Nunc Pro Tunc” was signed by the Honorable Charles Montemayor, Associate
Judge. The Honorable Richard Garcia, Associate Judge, presided over the motion for new trial, and orally denied the
motion for new trial and found appellant Adam Q.’s appellate points frivolous.

           3
           … The trial court also terminated the parental rights of Sonia Freire, the mother of H.C.Q. and A.G.Q. Freire
did not file a motion for new trial or statement of appellate points, and has in no way contested the termination of her
parental rights.
                                                                                          04-09-00277-CV



                                    PROCEDURAL BACKGROUND

        Following a bench trial, the trial court terminated the parent-child relationship between Adam

Q. (“Adam”) and his children, finding the evidence supported two of the statutory grounds for

termination alleged by the Texas Department of Family and Protective Services (“the Department”),

and that termination was in the children’s best interest. See TEX . FAM . CODE ANN . § 161.001(1), (2)

(Vernon 2008). Specifically, the trial court found Adam:

        ( 1) engaged in conduct or knowingly placed the children with a person who engaged
        in conduct that endangered the physical or emotional well-being of the children; and

        (2) failed to comply with the provisions of a court order that specifically established
        the actions necessary for him to obtain the return of the children, who have been in
        the permanent or temporary managing conservatorship of the Department of Family
        and Protective Services for not less than nine months as a result of the children’s
        removal from the parent under Chapter 262 for the abuse or neglect of the children.

See id. § 161.001(1)(E), (O).

        Adam timely filed an affidavit of indigence, a motion for new trial, and a statement of

appellate points. See id. § 263.405(b), (e). The trial court found Adam indigent, denied the motion

for new trial, and found the statement of appellate points frivolous. See id. § 263.405(d). Adam

appealed, and we ordered him to brief the issue of whether his grounds for appeal are frivolous. See

id. § 263.405(g). Although Adams’s statement of appellate points listed several issues for appeal,

in his brief he addresses only whether the evidence is legally and factually sufficient to support the

trial court’s findings that (1) he failed to comply with the provisions of a court order that specifically

established the actions necessary for him to obtain the return of the children; (2) he engaged in

conduct or knowingly placed the children with a person who engaged in conduct that endangered the




                                                   -2-
                                                                                         04-09-00277-CV



physical or emotional well-being of the children; and (3) termination was in the children’s best

interest.

                                       STANDARD OF REVIEW

        Parental rights can be terminated only upon proof by clear and convincing evidence that (1)

the parent has committed an act prohibited by section 161.001(1) of the Texas Family Code, and (2)

termination is in the best interest of the children. In re J.O.A., 283 S.W.3d 336, 344 (Tex. 2009);

TEX . FAM . CODE ANN . § 161.001(1), (2). Clear and convincing evidence is “proof that will produce

in the mind of the trier of fact a firm belief or conviction as to the truth of the allegations sought to

be established. J.O.A., 283 S.W.3d at 344 (quoting TEX . FAM . CODE ANN . § 101.007; In re J.F.C.,

96 S.W.3d 256, 264 (Tex. 2002)). When appeal is sought from an order terminating the parent-child

relationship pursuant to chapter 263, subchapter E of the Texas Family Code, the trial court is

required to determine whether “the appeal is frivolous as provided by Section 13.003(b), Civil

Practice and Remedies Code.” TEX . FAM . CODE ANN . § 263.405(d)(3); see In re M.N.V., 216
S.W.3d 833, 834 (Tex. App.—San Antonio 2006, no pet.). An appeal is frivolous when it has no

arguable basis in either law or fact. M.N.V., 216 S.W.3d at 834 (citing De La Vega v. Taco Cabana,

Inc., 974 S.W.2d 152, 154 (Tex. App.—San Antonio 1998, no pet.)). Section 13.003(b) provides

that in determining whether an appeal is frivolous, the trial court “may consider whether the

appellant has presented a substantial question for appellate review.” TEX . CIV . PRAC. & REM . CODE

ANN . § 13.003(b) (Vernon 2002); see M.N.V., 216 S.W.3d at 834-35.

        We review the trial court’s determination that an appeal is frivolous under an abuse of

discretion standard. M.N.V., 216 S.W.3d at 834 (citing In re W.B.W., 2 S.W.3d 421, 422 (Tex.

App.—San Antonio 1999, no pet.); In re M.R.J.M., 193 S.W.3d 670, 673 (Tex. App.—Fort Worth


                                                   -3-
                                                                                       04-09-00277-CV



2006, no pet.)). “A trial court abuses its discretion if it acts without reference to guiding rules or

principles (legal issues), or acts arbitrarily or unreasonably (factual issues).” Gardner v. Gardner,

229 S.W.3d 747, 751 (Tex. App.—San Antonio 2007, no pet.); In re M.W.T., 12 S.W.3d 598, 602

(Tex. App.—San Antonio 2000, pet. denied). When the proper standard of review is abuse of

discretion, challenges to the legal and factual sufficiency of the evidence are not independent

grounds of error but are merely factors in determining whether the trial court abused its discretion.

Gardner, 229 S.W.3d at 751; London v. London, 192 S.W.3d 6, 14 (Tex. App.–Houston [14th Dist.]

2005, pet. denied). Accordingly, the appellate court must engage in a two-prong analysis and

determine (1) whether the trial court had sufficient information upon which to exercise its discretion,

and (2) whether the trial court erred in its application of discretion. Gardner, 229 S.W.3d at 751;

Sotelo v. Gonzales, 170 S.W.3d 783, 787 (Tex. App.–El Paso 2005, no pet.).

       In undertaking this analysis, the appellate court uses the traditional standards of review for

legal and factual sufficiency. Gardner, 229 S.W.3d at 751. As stated by the supreme court, when

the legal sufficiency of the evidence is challenged in a case where the burden of proof is by clear and

convincing evidence, the reviewing court is required to look at all of the evidence in the light most

favorable to the finding in question to determine “whether a reasonable trier of fact could have

formed a firm belief or conviction that its finding was true.” J.F.C., 96 S.W.3d at 266. After

conducting this review, if the court determines no reasonable fact finder could have formed such a

belief, it must conclude the evidence is legally insufficient. Id. When the factual sufficiency of the

evidence is challenged in a clear and convincing case, the reviewing court must look at all of

the evidence and, “[i]f, in the light of the entire record, the disputed evidence that a reasonable




                                                  -4-
                                                                                        04-09-00277-CV



factfinder could not have credited in favor of the finding is so significant that a factfinder could not

reasonably have formed a firm belief or conviction, then the evidence is factually insufficient.” Id.

        We must therefore determine, considering the standards of review for legal and factual

sufficiency in the context of clear and convincing evidence, whether the trial court abused its

discretion in finding Adam’s appeal of the best interest finding and at least one of the findings under

section 161.001(1) frivolous. See In re A.V., 113 S.W.3d 355, 362 (Tex. 2003) (holding only one

predicate finding under section 161.001(1) is necessary for termination); In re D.M., 58 S.W.3d 801,

813 (Tex. App.—Fort Worth 2001, no pet.) (same) (citing In re S.F., 32 S.W.3d 318, 320 (Tex.

App.—San Antonio 2000, no pet.)).

                                              ANALYSIS

                         Section 161.001(1)(O) of the Texas Family Code

        The trial court found Adam failed to comply with the provisions of a court order that

established the actions he needed to take to obtain the return of his children. See TEX . FAM . CODE

ANN . § 161.001(1)(O). Pursuant to temporary orders entered May 16, 2008, Adam was ordered “to

comply with each requirement set out in the Department’s . . . service plan.” The family service plan

was sent to Adam while he was incarcerated. He signed his family service plan on July 30, 2008,

when he was released.

        Section 161.001(1)(O) simply provides that a parent’s rights may be terminated if a parent

fails to comply with a court order; it does not quantify any particular number of provisions of a

service plan that a parent must fail to warrant termination, nor does it quantify the degree of conduct

that is deemed a failure as to a particular provision. In re J.S., 291 S.W.3d 60, 67 (Tex.

App.—Eastland 2009, no pet.). It also does not include a procedure for evaluation of a parent’s


                                                  -5-
                                                                                                     04-09-00277-CV



partial achievement of plan requirements. Id. “Lastly, Section 161.001(1)(O) does not ‘make a

provision for excuses’ for the parent’s failure to comply with the family service plan.” Id. (quoting

In re T.N.F., 205 S.W.3d 625, 631 (Tex. App.—Waco 2006, pet. denied)).

         According to the testimony, the family service plan required Adam to (1) provide monthly

child support for the children, (2) secure suitable housing for the children, (3) complete parenting

classes, (4) submit to and pass drug tests, (5) complete counseling, and (6) complete drug treatment.4

Although there is some undisputed evidence that Adam partially complied with portions of the court-

ordered service plan, there is evidence in the record that he:

         •failed to provide any child support;

         •failed to secure suitable housing for the children;

         •failed to fully complete the required parenting classes;

         •failed to submit to several drug tests;

         •affirmatively failed several drug tests;

         •failed to complete counseling; and

         •failed to complete drug treatment.

         Considering all of the evidence in the light most favorable to the trial court’s finding, we

conclude the trial court could have reasonably formed a firm belief or conviction that Adam failed

to comply with the provisions of a court order that established the actions necessary for Adam to

obtain the return of his children. See J.F.C., 96 S.W.3d at 266. Accordingly, the evidence is legally

sufficient.



         4
           … The family service plan was not admitted into evidence, nor does it appear in the clerk’s record. However,
there was evidence presented by the Department delineating several requirements set forth in the plan.

                                                          -6-
                                                                                      04-09-00277-CV



       When we consider the evidence in a neutral light, we are still presented with uncontroverted

evidence that Adam failed to comply with provisions of the trial court’s order. Although it is true

that Adam completed all but one parenting class, passed his most recent drug test, and was attending

drug treatment and counseling, he still failed to comply fully with all of the provisions of the trial

court’s order. Given this, we cannot say the trial court could not have reasonably formed a firm

belief or conviction that Adam had violated the statutory ground for termination set forth in section

161.001(1)(O). See id.

       Accordingly, because there was legally and factually sufficient evidence to support the trial

court’s finding that Adam failed to comply with a court order that established the action necessary

for him to obtain the return of the children, the trial court did not abuse its discretion in finding

Adam’s appeal regarding this ground for termination frivolous. See M.N.V., 216 S.W.3d at 834-35.

       Because “[o]nly one predicate finding under section 161.001(1) is necessary to support a

judgment of termination,” we need not address Adam’s remaining issue on appeal pertaining to the

trial court’s finding under section 161.001(1)(E) of the Family Code. A.V., 113 S.W.3d at 362; see

D.M., 58 S.W.3d at 813 (citing S.F., 32 S.W.3d at 320).

                                           Best Interests

       A trial court has a great deal of discretion in determining the best interests of a child.

Villasenor v. Villasenor, 911 S.W.2d 411, 419 (Tex. App.—San Antonio 1995, no writ). “There are

several factors that should be taken into account when determining whether termination is in the best

interest of the child.” In re R.R., 209 S.W.3d 112, 116 (Tex. 2006) (per curiam). These include

factors set forth in section 263.307 of the Family Code that are relevant in the particular case, and

the non-exhaustive list of factors described by the supreme court in Holley v. Adams. Id. (citing Tex.


                                                 -7-
                                                                                        04-09-00277-CV



FAM . CODE ANN . § 263.307; Holley v. Adams, 544 S.W.2d 367, 372 (Tex. 1976)); In re C.R., 263
S.W.3d 368, 375 (Tex. App.—Dallas 2008, no pet.). Section 263.307(b) lists thirteen factors to be

considered by the court:

       (1) a child’s age and physical and mental vulnerabilities;
       (2) the frequency and nature of out-of-home placements;
       (3) the magnitude, frequency, and circumstances of the harm to the child;
       (4) whether the child has been the victim of repeated harm after an initial report and
       intervention;
       (5) whether the child is afraid to return home;
       (6) the results of psychiatric, psychological, or developmental evaluations of the
       child, the child’s parents, other family members, or others who have access to the
       child’s home; testing or evaluations of the child and parents,
       (7) whether there is a history of abusive or assaultive conduct by the child’s family
       or others who have access to the child’s home;
       (8) whether there is a history of substance abuse by the child’s family or others who
       have access to the child’s home;
       (9) whether the perpetrator of the harm had been identified;
       (10) the willingness of the child’s family to seek out, accept, and complete
       counseling and cooperate with supervising agencies;
       (11) the willingness and ability of the child’s family to effect positive environmental
       and personal changes within a reasonable time;
       (12) whether the child’s family demonstrates adequate parenting skills, including
       providing the child with adequate health and nutritional care, care and nurturance
       consistent with the children’s development, guidance and supervision for the child’s
       safety, a safe physical home environment, protection for exposure to violence even
       if not directed at the child, and an understanding of the child’s needs and capabilities;
       and
       (13) whether an adequate social support system consisting of an extended family and
       friends is available to the child.

TEX . FAM . CODE ANN . § 263.307(b). In Holley, the supreme court included nine factors that could

considered in a best interest determination:

       (1) the child’s desires;
       (2) the emotional and physical needs of the child, now and in the future;
       (3) the emotional and physical danger to the child now and in the future;
       (4) the parental abilities of those seeking custody;
       (5) the programs available to assist individuals seeking custody to promote the
       child’s best interest;


                                                  -8-
                                                                                         04-09-00277-CV



        (6) the plans for the child by the individuals or agency seeking custody;
        (7) the stability of the home or proposed placement;
        (8) the acts or omissions of the parents, which may indicate the existing parent-child
        relationship is not a proper one; and
        (9) any excuse for the parent’s acts or omissions.
544 S.W.2d at 371-72. Though nine factors are listed, no single factor controls, and the trier of fact

need not consider all of them. Id. at 372. “The absence of evidence about some of these

considerations would not preclude a factfinder from reasonably forming a strong conviction or belief

that termination is in the child’s best interest.” C.H., 89 S.W.3d at 27. And, undisputed evidence

of just one factor may be sufficient in a particular case to support a finding that termination is in the

child’s best interest. Id. Although the focus of the Holley factors is on the best interest of the child

and not the best interest of the parent, courts should nevertheless indulge the strong presumption that

the child’s best interests will be served by preserving the parent-child relationship. See R.R., 209
S.W.3d at 116.

        The children in this case are ages five and two. The oldest is H.C.Q., a girl. Carol Strange,

a social worker and therapist for H.C.Q., testified that H.C.Q. is “very happy” in her current foster

home and wants to stay there. H.C.Q. told Terisa Barrios, the Department case worker, that she

wants to be adopted. A.G.Q., a boy, is only two and unable to express any desire as to his living

arrangements. Nina Woolard, the CASA volunteer, testified that at the visitation she observed, the

children were “pretty much indifferent” to Adam. Although they acknowledged Adam and he talked

to them, they “pretty well[] did their own thing.”

        The evidence shows that although Adam signed his family service plan in July of 2008, he

did not even begin working on the court-ordered services until the end of January in 2009. Adam

claimed he attempted to call the Department and his attorney, but he did not receive return calls, he


                                                   -9-
                                                                                       04-09-00277-CV



“just fell off.” As noted above, he failed to complete many of the tasks on the service plan, including

finding suitable housing for the children. Adam admits that he has no family support and would not

have anyone to assist him in the care of the children. He currently works thirty to thirty-five hours

a week at a fast-food restaurant on the night shift, but believes he could move to the day shift and

obtain child-care. Terisa Barrios testified that although Adam is bonded with the children and does

well with them during visits, he is not capable of caring or providing for them.

       There was testimony about Adam’s drug use, including the fact that he failed several drug

tests and failed to show for three others. He admitted to testing positive for “benzos, coke, and

weed.” Though enrolled in drug treatment, Adam admitted telling others he did not have a drug

problem, and even testified that he did not think he had a drug problem, claiming he simply needed

more counseling, support, and help. At hearings in February and March of 2009, Adam told the

CASA volunteer that he considered drug treatment a waste of time and denied having a drug

problem. His therapist, Tricia Boone, testified that because Adam has not dealt with his drug issues,

she could not recommend reunification given the high incidence of relapse during the first year of

drug treatment.

       There was also testimony about domestic violence and anger management. H.C.Q. told her

therapist that Adam hit her and her mother, and in fact was in jail because of this. H.C.Q. claimed

Adam hit her with a shoe and was unable to control his anger. The therapist testified that H.C.Q.

is angry that Adam hit her and her mother, and that Adam’s stepdaughter had relayed stories of

domestic violence, including Adam throwing keys at their mother and putting a pillow over the

mother’s face. Despite Adam’s claims of progress in the area of anger management, the evidence

showed that Adam has serious issues in this regard. Although he completed anger management


                                                 -10-
                                                                                        04-09-00277-CV



classes during his incarceration, his therapist, Tricia Boone, testified she cannot recommend

reunification, in part, because of her concerns about Adam’s anger issues. Boone does not believe

Adam is in control of his anger and needs to return to anger management classes. She also testified

that he has not dealt with his history of domestic violence, and in fact admitted to her that recently

he became angry over the situation with his children and the Department and punched his fist

through two walls. Adam confirmed the wall-punching incident during his testimony.

        Adam’s anger has had a great effect on H.C.Q. She has a history of aggression, though she

has made tremendous progress in therapy. According to her therapist, H.C.Q. exhibits signs of

exposure to domestic violence, and would show an escalation in her aggression after visits with

Adam.

        The evidence showed that Adam’s children and his stepdaughter are now in a foster home

that wants to adopt all three children. The CASA volunteer visited the children at the foster home

on four occasions and described it as a “wonderful, caring family.” She stated the children are

happy, well-cared for, and H.C.Q. is doing very well in school. Since being placed with the foster

family, the children have shown “drastic improvement.” The current case worker, H.C.Q.’s

therapist, and the CASA volunteer all testified that it would not be in the children’s best interests to

be returned to Adam; rather, it would be in their best interests if Adam’s parental rights were

terminated and the children were adopted by their current foster family.

        Adam testified on his own behalf. On direct examination, he admitted to problems with drug

abuse and anger management, but on cross-examination he conceded he told people he did not have

a problem with drugs, and in fact, then claimed he had no drug problem. He also said he did not

believe he had anger issues, and testified the wall-punching incident occurred because his family


                                                  -11-
                                                                                     04-09-00277-CV



issues are “very overwhelming” and he just “released a bit of tension.” Adam claims therapy is

helping him, and he is willing to do anything to get his kids back.

       When we consider all of the evidence in the light most favorable to the trial court’s best

interest finding, we must conclude the trial court could have reasonably formed a firm belief or

conviction that terminating Adam’s parental rights was in the children’s best interests. See J.F.C.,
96 S.W.3d at 266. And, even considering this same evidence in a neutral light, we cannot say that

the trial court could not have reasonably formed a firm belief or conviction that termination was in

the best interest of the children. See id.

       Given that the evidence is legally and factually sufficient to support the trial court’s best

interest finding, we hold the trial court did not abuse its discretion in finding Adam’s appeal

regarding this issue frivolous. See M.N.V., 216 S.W.3d at 834-35.

                                             CONCLUSION

       Because the trial court did not err in finding Adam’s appeal frivolous, we affirm the trial

court’s order.



                                                       Marialyn Barnard, Justice




                                                -12-